Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 14, 2022 after final rejection has been entered.  Because of the Applicant’s amendment, the original objection to Claim 10, in the Office action filed December 13, 2021, is hereby withdrawn.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 was filed after the mailing date of the final Office action on December 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18, 20, and 21 are allowable as presented by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Claims 1 and 13, the prior art discloses most of the claimed invention regarding glass containers with a glass tube and glass bottom with a curved glass heel.  However, the prior art does not expressly disclose that the thickness of the heel (dh) and the wall (dw) are different, and that wherein:
[100 x (dh3 x ri) / (dw x dc2)] + (4.44 mm2 / dc) > 0.55 mm.
Re Claim 21, the prior art discloses most of the claimed invention regarding glass containers with a glass tube and glass bottom with a curved glass heel.  However, the 
ri + dh – ro > 0.1 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, Page 11 Line 4 to Page 12 Line 8, filed February 14, 2022, with respect to the following §103 rejections have been fully considered and are persuasive.  
Claims 1 and 21 as unpatentable over Saito (JP 2005047537) in view of Kelly et al. (2015/0102004) [Kelly].
Claim 13 as unpatentable over Saito in view of Kelly in view of Anderson et al. (5,263,615).
The §103 rejections of claims 1, 13, and 21 have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gutekunst et al. (2018/0265243).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736